Citation Nr: 1222888	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include left eye cataract with possible corneal failure and right eye glaucoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran completed multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserves from March 1981 to December 1986. She also served completed periods of ACDUTRA and INACDUTRA with the Army National Guard from December 1986 to January 2005. 

This matter was last before the Board of Veterans' Appeals (Board) in December 2010 on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2004. The Veteran requested a hearing before the Board in Washington, DC. However, she withdrew her hearing request in a written statement received by VA in May 2007. See 38 C.F.R. § 20.702 (2011). 

Although this matter was certified on appeal as a claim for service connection for glaucoma, the record reflects that the Veteran's claim may encompass eye disability in addition to glaucoma. Further, as her March 2004 claim was generally worded ("claim of eye surgery"), the Board has recharacterized the issue to encompass eye disabilities, other than glaucoma, identified by the evidence of record. See Brokowski v. Shinseki, 23 Vet.App. 79 (2009) (Holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability).

In October 2008 and December 2010, the Board remanded the claim for additional development. Although the appeal has been returned to the Board, the claims file reflects that prior remand directives were not completed, certain evidence remains outstanding, and a clarifying medical opinion is needed. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.



REMAND

The claims file reflects that prior remand directives were not completed, certain evidence remains outstanding, and a clarifying medical opinion is needed. The matter must be remanded again to the RO/AMC for further development in accordance with VA's duty to assist and with Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The 2010 Board remand directed the RO/AMC to verify all of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA with the Army Reserves from March 1981 to December 1986 and her periods of ACDUTRA and INACDUTRA with the Army National Guard from December 14, 1986 through January 31, 2005. Specifically, the Board directed the RO to contact the National Personnel Records Center (NPRC), the Army Reserve Personnel Center (ARPERCEN), the Department of the Army, the DC Army National Guard, and the Defense Finance and Accounting Services (DFAS). The record reflects that the RO/AMC contacted the NPRC, DC Army National Guard, and DFAS, but received no responses.

In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005), and 38 C.F.R. § 3.159(c)(2), VA must make as many requests as necessary to obtain relevant records from a Federal department or agency. VA may only end its search efforts only if concluding that the records do not exist or that further efforts would be futile. 38 C.F.R. § 3.159(c)(2). There is no indication that the RO/AMC obtained the requested records, concluded they did not exist, or concluded that further search efforts would be futile. Further, it did not make a formal finding as to the unavailability of any such records, or, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of her records and advise her that alternative forms of evidence could be developed to substantiate the claim (italics added for emphasis). Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992). While this case is in remand status, the RO/AMC must make additional inquiries and, if unsuccessful, take appropriate action as required by law.

The Veterans Claims Assistance Act of 2000 (VCAA) also requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment notes within the claims file were generated March 30, 2010, more than two (2) years ago. Further, the evidence reflects a gap (April 16, 2003 to June 16, 2003) in the VA treatment notes within the claims file. While this case is in remand status, the RO/AMC must obtain outstanding treatment notes and associate them with the claims file.

The 2010 remand also directed the RO/AMC to summarize the Veteran's verified periods of duty and return her claim file to a prior (May 2010) examiner for additional medical opinion. Specifically, the Board directed that the examiner should review the verified periods of duty and provide an opinion as to whether her claimed eye disability was likely etiologically related to any of her qualifying service. 

The claims file reflects that the RO/AMC afforded the Veteran an unrequested examination in September 2011 and then obtained two (2) inadequate medical opinions from the prior (May 2010) VA examiner in October 2011 and March 2012. As the RO/AMC never summarized the verified periods of duty for the examiner and the examiner did not render the requested opinions, the addenda are not responsive to the Board's remand directives. If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2. The Board must again remand the appeal in order to ensure compliance with prior remand directives. Stegall, 11 Vet.App. at 271.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any additional (after March 30, 2010 AND for the period from April 16, 2003 to June 16, 2003) records of VA medical treatment and associate them with the claims file.

2. Attempt to locate COMPLETE service records for the Veteran's periods of service - NOTE THAT RECORDS OF HER DRILL DAYS FOR EACH YEAR OF HER SERVICE REMAIN OUTSTANDING. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), submit inquiry to all appropriate record depositories.  In accordance with the 2010 remand directives, contact the Army Reserve Personnel Center (ARPERCEN) and the Department of the Army.

3. If no additional service records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of her records and advise her of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet.App. 362 (2005).

4. Subsequent to the above, summarize the Veteran's periods of verified service. Note that the following periods of service are verified by the evidence already of record:

April 10, 1981 to April 17, 1981;
June 20, 1981 to June 21, 1981;
July 14, 1981 to July 15, 1981;
August 8, 1981 to August 9, 1981;
June 1, 1986 to June 12, 1986;
June 13, 1987 to June 27, 1987;
January 6, 1988 to April 8, 1988;
May 2, 1988 to May 13, 1988;
December 26, 1989 to January 16, 1990;
May 2, 1991;
August 3, 1991 to August 17, 1991;
September 7, 1991 to September 8, 1991;
May 9, 1992 to May 23, 1992;
October 6, 2001 to March 3, 2002;
April 6, 2002 to June 1, 2002;
June 2, 2002 to August 5, 2005;
July 11, 2003 to July 18, 2003; and
December 11, 2003 to December 15, 2003.

5. Subsequent to the above development, return the Veteran's claims folder to the May 2010 VA examiner for a clarifying medical opinion pursuant to 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to the September 2011 VA examiner or to another physician similarly qualified to render the requested opinions. The following considerations will govern the examination:

a. If the examiner determines that another examination is warranted, take appropriate steps to schedule such examination.

b. The entire claims file, A COPY OF THIS REMAND, AND A SUMMARY OF THE VETERAN'S VERIFIED PERIODS OF DUTY must be made available to the examiner. The resulting report must reflect review of pertinent material in the claims folder, TO INCLUDE THESE REMAND DIRECTIVES. 

c. Although the examiner has an independent responsibility to REVIEW THE ENTIRE RECORD, his or her attention is drawn to the Veteran's February 1981 enlistment examination reflecting defective vision and an accompanying self report of medical history indicating that the Veteran was prescribed eyeglasses at age 28, a September 2003 VA treatment note showing diagnosis of corneal failure as well as cataract and glaucoma, and the May 2010 and September 2011 VA examination reports with October 2011 and March 2012 addenda opinions.

d. The examiner is advised that, in order to prevent further remand, the Board requires the following medical opinions: 1) Whether it can be concluded with a reasonable degree of medical certainty that the defective vision noted on the Veteran's February 1981 enlistment examination was due to her diagnosed refractive error/myopia/astigmatism; 2) Whether it can be concluded with a reasonable degree of medical certainty based on the 1981 enlistment examination and other evidence of record that the Veteran developed cataracts during or as a result of her active duty military service; 3) Whether it can be concluded with a reasonable degree of medical certainty based on the 1981 enlistment examination and other evidence of record that the Veteran developed glaucoma during or as a result of her active duty military service; 4) Whether it can be concluded with a reasonable degree of medical certainty that the Veteran incurred injury or disease, during any of her verified periods of reserve service, that caused glaucoma; and 5) Whether it can be concluded with a reasonable degree of medical certainty that the Veteran incurred injury or disease, during any of her verified periods of reserve service, that caused cataracts.

e. Identify and explain the medical basis or bases for all conclusions, with identification of pertinent evidence of record. Report all clinical findings in detail and correlate to a specific diagnosis. If an opinion with supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly specify and explain why this is so (the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (identify any such information) or because the limits of medical knowledge had been exhausted.

f. THE EXAMINER IS ADVISED THAT THE BOARD IS REQUIRED BY LAW TO RETURN EXAMINATION REPORTS THAT DO NOT COMPLY WITH PRIOR REMAND DIRECTIVES OR ARE OTHERWISE INADEQUATE.

6. Review the examiner's report. IF ANY OF THE REQUESTED OPINIONS ARE NOT PROVIDED OR IF THE REPORT IS OTHERWISE INADEQUATE FOR RATING PURPOSES, RETURN THE REPORT TO THE EXAMINER FOR CLARIFICATION OR ADDITIONAL OPINION PURSUANT TO 38 C.F.R. § 4.2. IF THE EXAMINER REFUSES TO PROVIDE THE REQUESTED OPINIONS, PROVIDE THE CLAIMS FILE TO ANOTHER SIMILARLY QUALIFIED EXAMINER.

7. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and her representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


